DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of a battery comprising an anode comprising lithium titanate and a first solid electrolyte material comprising Li3YCl6 and an electrolyte layer comprising a sulfide solid electrolyte comprising Li2S-P2S5 in the reply filed on 8-26-2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8-26-2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the 1st solid electrolyte material represented by Formula (1), LiaMbXy where subscript ranges a, b and y are defined, does not reasonably provide enablement for any 1st solid electrolyte material comprising Li, M and X.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for LiaMbXy to be Li6-3bMbX6 does not reasonably provide enablement for all of a, b and y are larger than 0.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0040] and [0044].
Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a sulfide solid electrolyte layer or one including the first solid electrolyte material in the anode or both materials being between the positive and negative electrode, does not reasonably provide enablement for any electrolyte layer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  This is taught in [0179]. 

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.            Claim 1 is rejected because it is unclear what the upper range of the potential with respect to lithium as cited in the claim.
            Claim 2 is rejected because it is unclear what the upper range of the subscripts a, b and y. 
             Claim 3 is rejected because it is unclear what the lower  range of the potential with respect to lithium as cited in the claim.
             Claim 7 is rejected because the claim cannot depend on claim 6.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 8 above are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Asano et al. (WO 2018/025582, using EP 3 496 202 as translation).
           Asano et al. (‘202) teaches a solid electrolyte material having a high lithium ion conductivity having the formula (1): Li6-3zYzX6 where 0 < z < 2 and X represents Cl or Br. Asano et al. teaches on pages 11-12, Embodiment 4,  a positive electrode, a negative electrode and an electrolyte layer where the positive electrode (201) includes positive electrode active material particles (204); the electrolyte  layer (202) including an electrolyte material comprising a solid electrolyte material and a negative electrode (203) comprising negative active material particles (205) and solid electrolyte particles (100).  Asano et al. teaches on page 5, that the solid electrolyte layer can comprise Li3YCl6 and in page 12, [0212-0213], that the negative electrode material can comprise     
metal materials, carbon materials, oxides, nitrides, tin compounds and silicon compounds.  Asano et al. teaches in [0218], that at least one of the positive electrode, the electrolyte layer and the negative electrode may contain a sulfide solid electrolyte such as Li2S-P2S5, Li2S-SIS2, etc. or an oxide solid electrolyte. Asano et al. teaches on page 17, [0301-0305], a solid electrolyte material comprising Li3YBr6 of example B1 to B8 and an active material LiCoO2 in a molar ratio of 50:50 and teaches on page 18 that the solid electrolyte material comprises Li6-3dYzCl6 or specifically Li3YCl6.
When Asano et al. teaches a battery comprising an anode material comprising oxide active materials and a solid electrolyte comprising Li3YCl6 or Li3YBr6 and an electrolyte layer comprising Li2S-P2S5, then inherently the same anode active material capable of storing and releasing lithium ions in a potential with respect to lithium of not less than 0.27 V and the 1st solid electrolyte material produced at a potential with respect to lithium of not more than 0.27 V must also be obtained.	
In addition, the presently claimed property of the anode active material capable of storing and releasing lithium ions in a potential with respect to lithium of not less than 0.2 7 V and the 1st solid electrolyte material produced at a potential with respect to lithium of not more than 0.27 V would have obviously have been present once the Asano et al. product is provided.  In re Best, 195 USPQ 433 (CCPA 1977).

Double Patenting
12.     The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13.      Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/931,092 reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/931,092 claims a battery comprising a positive electrode; a negative electrode comprising a negative electrode active material and a sulfide solid electrolyte and an electrolyte layer wherein the electrolyte layer includes a 1st solid electrolyte material comprising Li3YCl6, Li3YBr6, etc.     
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.           

                                                         Conclusion
14.      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.           Tomita et al. (JP 2006/244734, translation) teaches a battery comprising a positive electrode comprising a positive electrode layer comprising an active material containing an Li element and a positive electrode current collector; a solid electrolyte layer [teaching a solid electrolyte layer between the cathode and anode]; and a negative electrode comprising an active material and a current collector.  Tomita et al. teaches  in [0036] that the solid electrolyte layer comprises Li3-2xMxIn1-yM’yL6-zL’z where M and M’ are metal elements where M=Ca, Sr, etc.; M’=Fe, Y, etc. and L and L’ are halogen atoms such as Br, Cl and/or I, 0 < x < 1.5 and 0 < y < 1.  Tomita et al. teaches in [0030-0032 and 0042], a battery comprising a positive electrode comprising LiCoO2, LiFePO4, etc. and a solid electrolyte can comprise Li3InBrCl.

15.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center andhttps://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727                                                                                                                                                                                                        
,